


117 HR 4554 IH: Care That’s Fair Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4554
IN THE HOUSE OF REPRESENTATIVES

July 20, 2021
Mr. Butterfield (for himself and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend title XIX of the Social Security Act to provide grants for support for States to identify and act on racial disparities, and for other purposes.


1.Short titleThis Act may be cited as the Care That’s Fair Act. 2.Grants to support for States to identify and act on racial disparities under MedicaidSection 1946 of the Social Security Act (42 U.S.C. is amended by adding the following new subsection:

(d)Support for States To identify and act on racial disparities
(1)In generalThe Administrator is authorized to award grants to States in accordance with this section to analyze Medicaid claims and clinical data to study— (A)variation in Medicaid health outcomes and health care service utilization that are correlated to race and ethnicity for clinically similar patients; or
(B)the contributing clinical and social factors to poor infant and maternal health outcomes in Medicaid. (2)State applicationA State seeking approval of a grant shall submit an application to the Administrator, after April 1, 2021, and prior to September 1, 2024, in such format as the Administrator requires.
(3)LimitationsNo State shall receive— (A)more than one grant in any fiscal year; or
(B)a grant that exceeds $500,000. (4)Action reportEach State receiving a grant under this subsection must submit to the Administrator an action report no later than 2 fiscal years after being awarded the grant, which the Administrator must make public on the Centers for Medicare & Medicaid Services website and provide analysis comparing the results of the action reports across each grantee, taking into account variation in the demographics and clinical needs in each State.
(5)DefinitionsFor purposes of this section: (A)AdministratorThe term Administrator means the Administrator for the Center for Medicare and Medicaid Services.
(B)StateThe term State means any of the 50 States or the District of Columbia. (C)Clinically SimilarThe term clinically similar means, with respect to a State Medicaid program, Medicaid enrollees that have the same health status, burden of illness, comorbid conditions, and need for services.
(D)Health OutcomesThe term health outcomes means, with respect to a State Medicaid program, a change in health status for a Medicaid enrollee as a result of care interventions. (E)Health Care Service UtilizationThe term health care service utilization means, with respect to a State Medicaid program, the rate of use of a particular health care service, procedure, test, process, or care intervention.
(F)Social FactorsThe term social factors may include, but is not limited to— (i)housing;
(ii)transportation; (iii)food insecurity;
(iv)environmental conditions; (v)economic insecurity;
(vi)health literacy; (vii)family and community instability; and
(viii)interpersonal violence. (G)Action ReportThe term action report means, with respect to a State Medicaid program—
(i)a summary at the aggregate level of the results from the State analysis performed under paragraph (1); (ii)a summary of the characteristics of the study, including population included, time period covered, methodologies used, and any limitations encountered;
(iii)the actions the State plans to take or would like to take under the State Medicaid program in the next 5 years to address paragraph (1)(A) or (1)(B); and (iv)what regulatory barriers exist in enacting the steps under clause (ii).
(6)AppropriationsIn general, there are appropriated, from any funds in the Treasury not otherwise appropriated, for grants to carry out this section— (A)$5,000,000 for fiscal year 2021;
(B)$10,000,000 for fiscal year 2022; and (C)$10,000,000 for fiscal year 2023..

